254 U.S. 280
41 S.Ct. 146
65 L.Ed. 270
The STATE OF OKLAHOMA, complainant,v.The STATE OF TEXAS.
No. 23, original.
Supreme Court of the United States
December 6, 1920

1
Mr. S. P. Freeling, of Oklahoma City, Okl., for State of Oklahoma.


2
Messrs. C. W. Taylor, of Austin, Tex., and Orville Bullington and A. H. Carrigan, both of Wichita Falls, Tex., for State of Texas.


3
Order. The receiver is hereby authorized and directed to make the following payments and to charge the same as expenses of the receivership: To Nagel & Kirby the sum of seven thousand five hundred dollars as compensation for services heretofore rendered by them as counsel and attorneys for the receiver; to McKenney & Flannery the sum of fifteen thousand dollars on account of services rendered by them as attorneys for the receiver; and to Frederic A. Delano the sum of twenty-five thousand dollars on account of his services as receiver.